NO. 07-10-00336-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 FEBRUARY 25, 2011


                            LYDIA MENDOZA, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


              FROM THE 110TH DISTRICT COURT OF FLOYD COUNTY;

                  NO. 4284; HONORABLE WILLIAM P. SMITH, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION

      Appellant, Lydia Mendoza, pleaded guilty to forgery1 and was placed on deferred

adjudication community supervision for a period of four years. Thereafter, the State

filed a motion to adjudicate contending that appellant had violated several of the terms

and conditions of community supervision.        At the hearing on the State’s motion to

adjudicate, appellant entered a plea of true to each of the allegations contained in the

State’s motion to adjudicate. Because there was no plea agreement, the trial court

heard evidence regarding punishment.        Subsequently, the trial court entered an


      1
          See TEX. PENAL CODE ANN. § 32.21(b) (West Supp. 2010).
adjudication order and sentenced appellant to 18 months in a State Jail Facility.

Appellant gave notice of appeal and this appeal followed. We affirm.


       Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The court has

also advised appellant of his right to file a pro se response. Appellant has not filed a

response.


       By his Anders brief, counsel reviewed grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.



                                            2
      Accordingly, counsel=s motion to withdraw is hereby granted and the trial court=s

judgment is affirmed.2




                                                       Mackey K. Hancock
                                                            Justice



Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3